‘f-236




h         OFFICE   OF THE AmORNEY      GENERAL   OF -

I
4
                              AUSTIN    T




    Eoncma~l~8. L. Arms$ro~
    county mlltor     ','
    Ton Green. County
    San Angelo, Texns
    Dear Slrr       *




           1 “The officl&s partioularly in rind ora the
        County and LIistriatClerks md tfo Juatioeo or the
        I‘anaaof the ~srious Praalnots of tha County. All
or theso orrloials in Tom.Grasn Oounty are on a
              Some of there offloialr maintain
    la a aoparate aooouat.
pot10                      Othiwo depoelt thea
Sam day to day in their personalaooounta.
     "1 rind no atatutorp provision expressly zwgT
ulatlng the depooit or thaao feuds,.ualeaeSaotioii  ':
11 of Artiole 25584 r0rfpaf     to tho Couatf.:ds;d
Xatriot Uorka’ trust Ikids, LQht b* oomtruod
to require the 03i+lclerks to de.nGsft3uoh fuzds;
in the c0unty ilsgoaftoryror trufitrms,   tatbouf,h,,
heretorora, t!itrobepo3Itories!mva boon used onJ.y.,
ror fiuerdiannhip,
                 .probate,and othor 1ik-1depooito
peudln& dicipooitlqn&J-court order.
     ~":m,oord:oti
               ytJ&$,I-my&g&&li&   00.718
                                        .ufmn:
,~uft+di~30~ kh wiit~;c0rridi4a30r 'h+du~~3gii
,el+ve-mentfdnbd,.
                @&da,.:wlW 'youkindly odv$no..gq
                                   .,.,..
                                       :, ., ,.,.~
.0n,th3i,roll~~~,~~.~u88.~0n~I~
     "1. Is the .Jwtioe ~af.%hePoaoe rsqulrod to
maintain a depositor7 or rund ror the
0r rees 0r 0rri00 wa a.0 doporito~.~on',Q
a$Qamte wd ap$?$ .,gro$l.ab:~
                            z*ra@~
     ".& ,zs,,the&untf*c~&&k &qair& ti,,ti--Honorable R. L. Amstrong, Page 3


    orrloial bend if hl8 peraaanalaOOowt falled  t0
    show a balanoo aufflolent to ooyer all OoWy
    runda 6nd unabaorbod deposits in his hood6 at
    any given t&m?
         *. . . .1(
          ktlale 9120 or our Rorised Ol~il Etatutor, se4+
tlons 4.~5 and 6(b 3, $8 a8 follower
          "SQO. 4. In all oountleo of this stats eon-
    t&king a populatfonor lea6 than mm huwlrod ana
    aioetq thousmd (190,000):nhr.bitants    aooordinq,to
    the last prsoodlng Federal Conous whomin the ooun-
    ty or prooinot orrioers are oorqmnatod on a,onl-
    ary ‘basisunder the provlslcno.oC   t!& dot,, tlnro::
    shall,bo orsoted a fund to ,bo)cnomm~‘co thd !ti~Yiosrs~
    Salary~m!ld~ of   ~’      County;~:TQXQS,!
                                             .:.,,
                                                ,‘;u~hfund
    S&u ,,bo iCOat6eptU6te,6sld, ap6r&~:.f'l'ozt
                                            tiLikher
    ooonty funde;ianilcholl'bo hold~.omLditiburrod.:for
    the:purpose 0fpa3rinC;the salarica'os~ofrioer3ard
    tho'ealarioaor deputies, aeetotanto and olorka or
    OrriOOT6 ntw are drawirq tk6alary rr0a nald fund
    under tho provI6Ions or tbla Aot, and to pay the
    aufbor~zoC orpzisoo of their; of$ioecw~3ioh:i*-
    6ha3.1be daposltod in,the'.bou?ltt.depodit;'org.i:sqd."~
    ohqU,.be grotootfd.to,thq.,a~.:,,extant‘~~~~~~o~~e~c;ooun-:
    ty fund& ,;:,     '.~,,. :*'.':, ,,.,,
                                         .::~,,.
             “.,.
           "Se0. 5; It 6h611 ba thd'iuiy or ill OkOer6
    ta aha?ao and oolleot In the cannor autharzzad by
    law all .rCO6 and comrsisalona     rhloh am. pormittod.~~.
                                                            a
    by l$?~.to~~e.666eoeod'end.     oollootsd~r~ 6ll offI-"E
    ol6l~sorvioe parrormd by'thom, ,J.nan&when suoh
    taos .ars oollaotod they ehall .be dopocritedIn tho
    orri0ersl     Salary Fund, or fluidaprovided In t&is
    All%. In event the Cor23leslonor6*'Gourt      Sindo thnt
    the ralluro to oollaot nny foo OP oomiooion wan
    due ta nsfleat oa tha part of tho offioer oharged
    with tho rsspousIbIlItyof oollsatlnc,scms thb
    amount of ouch foe or oozzioaion chrtllbo Aoductod
    fmm the a3lat-yof such cfrf00r.. Zoforo any.ziiah
    deduotion liwde, tho CoEni6nlor10~~*        court ok~rl).
    Surnlah woh oS:'foerwith M itui?hoU ot .tof:mt 0:
    t.hO unoolloatocl     fees with vhieh his nocount it?to
    bo oharGod, cnU ehlhRl,L    n.ctiCynob aPfiaar 0: tt.0
 .




Xonarable R. L. Armstrong, Pagr 4




         Artlolo 1347 is as     r0ibm

          "The alar% .&.il pay to the,oW~t#   tr6aS~Oa'   ‘.
     crll~jury~reoacIna~rinesroooiroli by hin’to the ,WIO
     0r the 00unty.=.           “.,

          Artiole 1617 is a8 iollowsr
          “ilaohdintrlot oierk, oounty clerk oounty
     judge, county troasurcr, rdxd.M,  tliotrlat. ana
.     -




    Honorable 8. L. bmstro4h        he    5



          oount attorney, oonatable aad justio4   OS the p4ao4,
          who ai’all oolloot or handk any inoney for the ~04
          or the oountp, ahall make a full report to tho oom-
          mlrdoners oourt, at euoh regular term thereor,
          0r ali sin027 biip084a aa 00iitrot4a 0na 4u judgu45t4
          rcndored ana oollooted   ror the use of the oounty,
          end nil jury. foon oollooted la tholr rerrpwtiv4
          oourta~in raoor or, or for th4 ua4 or th4 aounty;                    ,~
          ml at t+ saso tins preoont     their reoalpts and
          vouoherr olradag what ai4po8itlOn ba4 beon ml4 of
          thOahOra~ 0~ii40t4a. iin06 bpt3a     ao~ jrxasnentfi
            .         dald 00urt ahall 0fi=ruw    ex4dne   44ia            -
          roport8,*rcoeIpte    and ooudhors 4rdir      f0uaa o0rr4ot,
          shall    oausa tho clerk to ontm tlw sfma on the fL-
          am00     i0a  or, m,   ir r0ua to b0 lroorreot 4hai
          4uam0a 40 ti a orrioer befor    thon,.cna lrao4 tb0    8454
           oorreo.te& ,.:.ada ropWts,,~:robeIpts       aad voUohor5~;~
          ,,ahal~~,~b~~,,
                      riled ,In.,the::oount~~hJ;lorkIs ~offl~o.~“:-

                  dibiti : 1622 $S ci rolioti+
                   -6311 my ofricor com3cts xmey bcloqiq             to,




                  Artlole 1900~l8 as roli0t70:
                *On the last d4y of oaoh tom or the aawt,
          the olork.r&oU mke a written ctatomnt mhoraf&q
          ~11 moneys rocelvoa by hLm ror jury feoo and rin44,.
          with th4 none 0r euoh party rro3-iwhop roo4ivoa. up
          t0 the aats or.auoh 4tate~nt,   mi! slaoa hlo, pm-
          vious statemntt     ard ala0   the ~nau4 of.awh    juror         ~
          nho has 8ervoa at suohtot?;l,the numbor or days
          lgymad,        anil the amount duo him SOT suob aorv-
                     “uofl statement shall bc OZ%~FOQ, OOrToOted,
          appr&ei, and si,+wa by the p~osidlr@ judg&,, ..uoh
          etatonont,     when so nppro?od snb~signod chall be
          rcosrdea in the minutes       or the cOmt.*
.   .




        tmorebk R. Le Armrtrou8; Paw 6
            Artlole 2079 of the Revirod Oivil StatUtde is acl
follorsc                                  .

              “The olerko 0r all oourta ~~bvi          offlom       ro-
        porter@ ehall tax a~ moetr in oaah 20 vi1 omm where
        an anwer i8 riled,     0x00 t auitr    to  oolleot      dell-
        i&eat taxes, a rrtenograp i 0~~8 tee or Qroo dollars,
        whioh ohall be paid,ar other oostr        in the ease
     .,and paid by aa~d,olorlc, when oollootsd,            into th.
 ~, ”  ,~~a~al.Tundp    of tho  oounty in   -ioh    raid      oourt
             l” ‘~’
            k udr d. u6 of the Rulos of Preotloc, and ?rooddure
ln aid     Aotlons ia a6 r0u0m
           ?I&liou or-e bon& ,rorooats the party fb:
     .,qulredto’(4~: the.mme niafdepotilt,,,.wfththe’.olerk                     ’
      of.;six~&~o~~~,,,,)usti~e’-of;‘tb~
                                     :jxiaoo’suoh~‘sti’:as
     ~th~~~OO~t’or !J.llstioo
                          ~xriui”*iLw to :tine may dOfJi&.
     het3 da hrri0i6tfit to pay ‘theidcmod oosts.:
            Under the above statutes, tP0 Justioe '0s l&o Pef~oe,
:,LstrlotClerk and Countf Clerk arwrcqtirod to !oribti                    the
r0u0hg    dutm:                     .:
          ,”
           ‘.poy      the.i,omoe*Ip.=zilar$.
                “*to .’                       ~d+.ili, ‘$S@#&Cd oo*,
mlsqti& .yll&Oted.ior:,oiliolal~~~~~~~Sv~~     Ypeirf&j&~$$ ‘t&$;~a~
ond,~      oollootpd?~.th~~~oountp .olerlci: on .ttie~Ust”4ay .b2 ea@i
     ~whiaig
term of oounty’court to zr~koa mitten stntwmat showlri~all
nonoys'reosived by hiu for jury teas and Sines einoo hio laat
atatemnt, ana pay 8am3 to the tiountytrea3uror;make a rull
report to the connlssionerroourt, at eaoh rerJular ,$ep thsre-
or, 0f all rint39, j-t8            aa jur0 ifee~00iirat0d by the.
and preeent‘their    reoclipts and ‘vouohero ahwirig %&at dlspoef-
tiOn had bkW DDE Of the RIOnOp OOUSOtOd;         rOpOrt t&the OOWJ-
ty olsrk the oolleotion of money boloneine to and for tho um
oi the ovunty,    whlah shall be dhar(pd to mah offloet and he
niey dlsohwae hlooelf      thrrofron.by  pobuoine, the reoejpt of
the oonnty tretmm3r      ther0ror~ tha ,diotriot olerk, on the last
day of aaoh Lnrn of oourt, ahall nako a writtou etafoment shm-
lng dl nvncya reoeived by him for jury.$008 au6 flnoa, whioh ’
shall bc rooor&od in the m$nutea a? the oourt v&On approve4 by
the yro8idlng jidee; oollect anO pay over trial Soon ‘In oriai-
no1 0~008 in tko aame’nacnar a0 in the 0nuQ of jury feesf pap
jury fccti.in ori~:~.=inal
                        c08ee wforthorlthR to the county trew3urer~
                                                                      -. .
_.    .                                                                      ‘W3


     x~orobl~            R. L. Arnustrong;Page 8.y.q


     pa ell mme     oolleoted upon reoo niwnoes, ball bond8 and
     ofii         h oaa ia,the mae or &ho St&r md all rima,
         OT obli(;a
     r0mitpr00,    judgtfbm4 and J     r0h; oollaotoa uadsr the
     WOV;S~OSO or th0 a060 0r art  ‘2 nal Pr0Oeawk   =rortbwitha
     b the oounty trsarureq iar0x-a    Other perrroaiOi the oolleo-
     tioa or -maeye or. reea belonfiz   to.thorn anuk~~~~~~~~~,,
     mm            oa demand to the one ea 1   ad t&era&o;
     roe8 id0 ths e0~81   rum    0r ths 00unty       oolleotea*)
     aooept askdepodts on eorrt8 8uoh suma a8 they ruy~.dorlganto




               T&o   1s no epeolflod t&B wasto ‘tah’ed’
                                                     &her  oiTl-’
     oialo ror’wti rosa ham been bolleoted by :.the,Juntioe or,   ;’
     the Peeaa,‘‘DlotrlotClark and Qounty Clark shelk~G&and and
     reoeivs poynont thoroot, but it wae ovlGoatly.,~teq&odthat




              _.
                I6 &culd 5e51n Zrom the provleions oi ‘thosestat&s
                   /‘~




     that It would not be noosasary iOr raid ofl’loialsto malntaln
     a dOp00it03-y or fund r0r th0 sarekeeplnr0r r008'0r 0rri0e
     end dogoeite on odurt ooeta esparate and apart rim their por-
     eoaal.funds, ,+aoaxe ehould be pronptly paid to the parties
     entitledthereto. In WY went, ,suOh fund5 bbingstrurrt iU@!,
     sala. ~irlolnl~ do not have the right to we sams, ‘or any part
     thereof,for their personal bonelelt;and, ii not pronptly paid
     to those entitled thorsto, auoh fundo ohould be kopt In an ao-
     oouat supnmte iron yarsoaal funds.


          .
Eonorable R. L, Amstron&   Page 9


          our statutes, however, do not require Justloen of
the Peaor, County Clerks and MatrIot Clerk8 to maintain a
depository or rund ror the saiekeeplag of feea of offloe amI
uproar   on oourt oosts separate and apart fnxn their poreon-
           Suoh 0rri0ia   are not required to maintain at all
times a iolanoe in their personal aOOOUnt6  autlIoIant to oover
tho amount of all reee and deposits oolleoted but unreported
b th8 00tmy,   0nd M orrlolal who 00~1nglao 00uty -as
wlth him pmronal runas would not be liable on hlo orrlolal
bond ir his personal aooount falls6 to show a balanoo oufrI-
olent to aover all oounty funds ana unabsorbed doposlte In
hla henda at uny &ven tlma. Thororore    eaoh and all or.the
quootlone propounded by you are emwereb In tha negative.
          Truatln~ that thla satlaraotcmllyaaawera your in-
oulry, we are
                                         very truly yours




                                              &    -RR.-c.45
                                    BY
                                             JcLe, -::‘. Bassett
                                                    a~3sIattmt